DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 2, 5, 7, 10-12, 15-16, 18, 20-23, and 25-31 are pending and examined herein. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
 

Previous Claim Rejections - 35 USC § 112
Examiner withdraws the 35 U.S.C. 112(a) or 35 USC 112 first paragraph rejection of claims 2, 5, 7, 10-12, 15, 16, 18, 20-23, and 25-31 in view of the Applicant’s amendments.
Examiner withdraws the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claim 31 in view of the Applicant’s amendments.

Statement of Reasons for Allowance
Claims 2, 5, 7, 10-12, 15-16, 18, 20-23, and 25-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Each of the independent claims include the unique distinct features: receiving a request for information from a script executing at an employment site, the request triggered by a selection, by a member of a social network service, of a first user interface object presented proximately with a job listing in a user interface of a device of the member, based on a determination by the script that the member satisfies a qualification of a job associated with the job listing, the first user interface object not presented proximately with one or more additional job listings in the user interface based on a determination by the script that the member does not satisfy one or more additional qualifications of one or more additional jobs associated with the one or more additional job listings, the request including one or more parameters specifying selected types of information about the member to obtain for the job listing and one or more parameters identifying a data schema for the selected types of the information, the data schema being supported by a least one database of a submission system included in a server of the employment site, the selected types of the information being different from selected types of information for at least one of the one or more additional job listings; in response to receiving the request for information, performing the following operations: retrieving the selected types of the information from a member database associated with the social network service, the selected types of the information corresponding to the member and including at least one of profile information or social graph information; communicating the selected types of the information for presenting, by the script executing at the employment site, in the user interface, the presenting including enabling editing of the selected types of the information by the member, the enabling of the editing comprising enabling removing of a subset of the information, modifying of the subset of the information, reordering of the subset of the information, or providing of additional information.
The closest prior art, Taylor, Collen: “Exclusive: LinkedIn to Launch Job Application Tool.” Gigaom, 1 June 2011, www.gigaom.com/2011/06/01/apply-with-linkedin/?utm_source=social&utm_medium=twitter&utm_campaign=gigaom discloses a plug-in for employers’ websites that allows job candidates to apply for positions using their LinkedIn profiles as resume. The “Apply With LinkedIn” appears as a button placed alongside a job description on a company’s jobs webpage. 
Jeffries (US 2012/0023030 A1) discloses the job application module 1504 provides a job posting page where potential job candidates can view the job posting. According to one embodiment, the displayed job posting page include indicators that show how well a potential applicant matches up with one or more of the job requirements. According to another embodiment, the job application module 1504 obtains data from a user profile when a user applies for a job posting to create a job application [0179]. The resume 1700 is automatically created by the resume creation module 710 of FIG. 7 when a job applicant selects the application option 1608 of a job posting 1600 [0183].
Rolles (US 2012/0166922 A1) discloses a user can also arrange the elements on the resumes by clicking and dragging or by button actions ([0038], [0007])
Chen et al (US 2003/0163403 A1, hereinafter “Chen”) discloses, in one embodiment, database server 210 may execute a sequence of SQL scripts operative to store or retrieve particular items of client account data 240 arranged and formatted in accordance with a set of formatting instructions. For instance, database server 210 may execute one or more SQL scripts in response to a request from web server 250 to receive particular items of client account data 240 in a format suitable for transmission to and display by client terminal 110 using a web browser software application [0054].
However, Taylor, Jeffries, Rolles and Chen either singularly or in combination, fail anticipate or render obvious to following claimed features, “the first user interface object not presented proximately with one or more additional job listings in the user interface based on a determination by the script that the member does not satisfy one or more additional qualifications of one or more additional jobs associated with the one or more additional job listings,” “the request including one or more parameters specifying selected types of information about the member to obtain for the job listing …the selected types of the information being different from selected types of information for at least one of the one or more additional job listings.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leite et al (US 2009/0150166 A1) discloses a method for utilizing social networking technology for job application purposes. The method can include a step of a network element receiving a personal profile from a person comprising biographical information of that person. The biographical data can include job history information and education information. The biographical information can be verified based at least in part upon social networking connections associated with the person. Verified biographical information can be provided to at least one remotely located hiring entity.
Appelman et al (US 20050216300 A1) discloses Web server 112 then requests the social network information from social network server 124 (704). For example, the request for the web page may be directed to a program, such as a CGI script, executing on web server 112. When the request for the web page is received, the CGI script then accesses the social network id of the requesting user and the social network ids associated with the content or contact information to be included in the web page (for example, by accessing the HTML or other mark-up of the web page or by accessing a database that stores the content or contact information). The CGI script then may send to social network server 124 the social network ids, and other information as necessary. The CGI script may do so, for example, by using an API provided for social network server 124. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629